Citation Nr: 1636910	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-07 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to payment of attorney fees in the amount of $2,886.40 from past-due benefits based on the award of special monthly compensation (SMC) in a June 2012 rating decision.

(The issues of entitlement to earlier effective dates and higher initial ratings for corns and callosities with hammer toes of the left and right foot and peripheral neuropathy of the left upper and left lower extremities; entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder, to include insomnia, flashbacks, and headaches; entitlement to an earlier effective date for the grant of SMC based on the need for regular aid and attendance of another person; entitlement to service connection for Bell's palsy, hypertension, diabetic retinopathy, renal failure, and prostate hypertrophy; entitlement to an increased rating for type II diabetes mellitus; and entitlement to a higher level of SMC, are the subject of a separate decision by the Board).

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to October 1973.  He received the Army Commendation Medal.  The appellant is his current attorney representative in all matters before VA.  The appellant and the Veteran entered into a fee agreement in June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 administrative decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO determined that attorney fees in the amount of $2,886.40 could not be paid directly to the appellant in connection with the award of past-due benefits to the Veteran based on the award of SMC in a June 2012 rating decision.  


FINDINGS OF FACT

1.  In a June 2012 rating decision, the RO granted SMC based on the need for regular aid and attendance of another person.

2.  The award contained in the June 2012 rating decision resulted in the payment of additional compensation benefits to the Veteran and was based upon a claim for benefits received by VA in November 2010.

3.  Prior to June 2012, there is no final RO decision on the merits that addresses the issue of entitlement to SMC and no notice of disagreement (NOD) has ever been filed with respect to this issue.


CONCLUSION OF LAW

The criteria for payment of attorney fees to the appellant in the amount of $2,886.40 from past-due benefits based on the award of SMC in the June 2012 rating decision have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter (i.e., Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Hence, the VCAA has no application in this instance.

Analysis

A power of attorney document ("Appointment of Individual as Claimant's Representative" form (VA Form 21-22a)) was submitted in June 2011 designating the appellant to act on the Veteran's behalf in all matters before VA.  A written fee agreement was also submitted at that time.  The appellant contends that he is entitled to payment of attorney fees due to the award of SMC based on the need for regular aid and attendance of another person in a June 2012 rating decision.  He asserts in his February 2013 NOD that the issue of entitlement to SMC was "not a new issue," but was rather "an issue of the correct rating."  Also, he contends in his March 2014 substantive appeal that the "Veteran's previous NODs clearly raised [aid and attendance] as an issue of the correct rating."

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904 (a). Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys-at-law and agents to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, and an NOD has been filed with respect to that decision on or after June 20, 2007. 

Attorneys may charge claimants and appellants for representation before VA provided that after an AOJ has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit, (1) an NOD has been filed with respect to that decision on or after June 20, 2007; and (2) the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g).  38 C.F.R. § 14.636 (c)(1).
 
In this case, the award of SMC in the June 2012 rating decision was based upon a claim for benefits received by VA in November 2010 and there is no final RO decision on the merits pertaining to the issue of entitlement to SMC prior to the June 2012 decision.  As explained above, 38 C.F.R. § 14.636  indicates that an NOD must be filed before attorney fees can be received.  As there is no final RO decision pertaining to the issue of entitlement to SMC prior to the June 2012 rating decision, there is no possible NOD of record with respect to this issue.  Without an NOD, there can be no valid claim of attorney fees based on the June 2012 RO decision. 

In his February 2013 NOD, the appellant argues that the February 2013 attorney fee decision "readily acknowledge[s]" that the Veteran "filed a notice of disagreement" and that the SMC issue is not a new issue.  The Board acknowledges that the attorney fee decision does reference an NOD filed by the appellant.  However, the decision explains that this NOD pertained to a September 2011 rating decision which granted service connection for coronary artery disease and a scar, status post coronary artery bypass graft, granted a total disability rating based on individual unemployability (TDIU), and granted basic eligibility for Dependents' Educational Assistance.  The September 2011 decision did not at all reference the issue of entitlement to SMC.  The February 2013 attorney fee decision references the appellant's NOD (which is dated on September 19, 2011) merely to indicate that the issue of entitlement to "aid and attendance" was raised in the NOD.  However, the September 2011 NOD is not itself an NOD that expresses disagreement with any prior denial of SMC.  Rather, it is an informal claim for SMC.

In sum, the Board finds that the June 2012 rating decision awarded SMC benefits based on original/inferred claims and there was no NOD filed as to any final determination pertaining to SMC benefits.  As an NOD must be filed before attorney fees can be received, the appellant's claim for attorney fees based on the award of SMC benefits in the June 2012 rating decision must be denied for lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426   (1994).






ORDER

Entitlement to payment of attorney fees in the amount of $2,886.40 from past-due benefits based on the award of SMC in a June 2012 rating decision is denied.




	                        ____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


